Citation Nr: 0532583	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  00-07 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for back 
disorder, to include cervical myositis.

3.  Entitlement to service connection for a left hip 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1951 to August 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, Puerto Rico.  

The case was previously before the Board in November 2003, 
when it was remanded for additional development which has 
been completed.  The Board now proceeds with its review of 
the appeal.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has sufficiently 
notified him of the information and evidence necessary to 
substantiate these claims.

2.  In May 1997 the Board denied entitlement to service 
connection for a back disorder, to include a cervical spine 
disorder, and denied the claim to reopen the issue of 
entitlement to service connection for a psychiatric disorder, 
to include PTSD, noting that the record at that time showed 
treatment for a variety of psychiatric illnesses, including 
dysthymia, major depression with psychotic features, mood 
disorder, and depressive reaction secondary to physical 
condition. 

3.  The evidence received subsequent to the May 1997 Board 
decision includes copies of recent VA and private medical 
records showing treatment for the claimed disabilities and 
the veteran's hearing testimony.  

4.  The evidence received since the May 1997 Board decision 
does not establish that the veteran had back, neck, or 
psychiatric disorders during service, nor does it link any 
current disorder to military service.  

5.  The evidence received since the May 1997 Board decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claims for back and 
psychiatric disorders.  

6.  The evidence does not demonstrate that the veteran has a 
current left hip disability.   

CONCLUSIONS OF LAW

1.  The May 1997 Board decision denying service connection 
for a back and neck disorder, and denying the reopening of 
the claim for service connection for a psychiatric disorder 
is final.  38 U.S.C.A. § 7104(b) (West 1991); 38. C.F.R. 
§ 20.1100 (1996) 

2.  Evidence received since the May 1997 Board decision is 
not new and material, and the veteran's claims for service 
connection for a back disorder and a psychiatric disorder 
have not been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2001).

3.  A left hip disorder was not incurred in, or aggravated 
by, active military service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

As noted above, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Unfortunately, notice to the veteran was not 
done in this case until later in the claims process.  
Nevertheless, the RO provided the veteran the required notice 
with respect to his claims in letters dated October 2001, 
December 2002, and May 2004, in which he was informed of the 
requirements needed to establish his claims.  In accordance 
with the requirements of the VCAA, the letters informed the 
veteran what evidence and information he was responsible for 
and the evidence that was considered VA's responsibility.  
The letters explained that VA would make reasonable efforts 
to help him get relevant evidence, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Additional medical 
evidence was received.  There is no indication in the record 
that additional evidence relevant to the issues decided 
herein is available and not part of the claims file.  Under 
the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  Based on this record, the Board finds that VA's duty 
to notify has been satisfied.  

VA also has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained the veteran's medical 
records and the veteran has been accorded a several VA 
Compensation and Pension examinations.  Additionally, there 
is no outstanding evidence to be obtained, either by VA or 
the veteran.  Consequently, the Board finds that VA did not 
have a duty to assist that was unmet.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

II.  Reopening of the Claims

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The regulation regarding new and material evidence was 
recently amended.  See 38 C.F.R. § 3.156(a) (2004).  This 
amendment to 38 C.F.R. § 3.156(a) applies only to claims to 
reopen a finally decided claim received on or after August 
29, 2001.  The veteran's request to reopen his claim for 
entitlement to service connection for a back disorder and a 
psychiatric disorder was filed in October 1997, which is 
prior to that date.  Therefore, the amended regulation does 
not apply.

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim.  See Evans, 9 Vet. App. at 285.  

In this case, the Board denied service connection for a back 
and neck disorder, and denied reopening of the claim for 
service connection for a psychiatric disorder in a May 1997 
decision.  The Board decision became final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38. C.F.R. § 20.1100 (1996) 

The matter under consideration in this case is whether the 
veteran incurred back, neck, and psychiatric disorders during 
active service.  In order for the veteran's claims to be 
reopened, evidence must have been presented, or secured, 
since the May 1997 Board decision which is relevant to, and 
probative of, these matters under consideration.

The evidence of record at the time of the May 1997 Board 
decision which was relevant to the veteran's claims for 
service connection was the veteran's service medical records 
along with more recent private and VA medical treatment 
records.  This evidence did not show that the veteran had any 
diagnosed back, neck, or psychiatric disorders during 
service.  Rather, the evidence showed that subsequent to 
service the veteran had been diagnosed with a variety of 
psychiatric illnesses, cervical myositis, and low back pain.  
Moreover, the evidence did not relate the veteran's 
disabilities to his military service.  

In this case, the evidence submitted since the May 1997  
Board decision includes private and VA medical records along 
with written statements from the veteran and a transcript of 
his testimony from an August 2000 hearing before an RO 
hearing officer.  

This evidence reveals that the veteran has current diagnoses 
of multiple medical disabilities including:  cervical 
myositis, low back pain, and a variety of psychiatric 
illnesses.  There is no competent medical evidence which 
relates any of these disabilities to the veteran's military 
service.  The veteran has testified that he incurred these 
disabilities because of service.  However, an appellant's own 
recitations of his medical history does not constitute new 
and material evidence sufficient to reopen his claim when 
this account has already been rejected by the VA.  Chavarria 
v. Brown, 5 Vet. App. 468 (1993); see also, Moray v. Brown, 5 
Vet. App. 211 (1993) (lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 
38 U.S.C.A. § 5108).

The Board concludes that this evidence is not new, because it 
is merely more current medical evidence showing disabilities 
which were already established by the medical evidence of 
record at the time of the 1997 Board decision.  Accordingly, 
this evidence is also not "material" because it is does not 
bear directly and substantially upon the specific matter 
under consideration, namely whether the veteran's current 
disorders are related to his military service.  Accordingly, 
the evidence is not so significant that it must be considered 
in order to fairly decide the merits of the claim.

The additional evidence received since the May 1997 Board 
decision is not new and material and does not provide the 
required evidentiary basis to reopen the veteran's claims.  
The prior denial of service connection for a back and neck 
disorder, and a psychiatric disorder remains final.  38 
U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.

III.  Service Connection for a Left Hip Disorder

As noted above, service connection may be granted for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty or for aggravation of preexisting 
injury suffered or disease contracted in line of duty. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service. 38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The veteran claims entitlement to service connection for a 
left hip disorder.  He claims that he incurred this 
disability as the result of a wound or injury incurred during 
his service in Korea.  

In December 2002, a VA examination of the veteran was 
conducted.  The examining physician reviewed the veteran's 
medical history and conducted a full orthopedic examination 
of the veteran's left hip.  After a full examination the 
diagnosis was "history of left hip trauma.  No specific 
signs or symptoms on today's evaluation.  . . .  No 
particular left hip disorder presently shown.  It is not 
likely that the patient would have a left hip disorder 
beginning during the patent's Military service."  
Subsequent, VA medical records show long lists of the 
veteran's currently diagnosed medical disabilities.  However, 
a left hip disorder is not listed.   

The preponderance of the evidence is against the veteran's 
claim for service connection for a left hip disorder.  The 
competent medical evidence of record does not show that the 
veteran has any left hip disorder.  "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C. § 1110.  In the absence of proof of present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 
104 F.3d 1328 (1997); see also Wamhoff v. Brown, 8 Vet. App. 
517, 521 (1996).  With no evidence of a current left hip 
disability,  service connection must be denied.  In reaching 
this decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the grant of service connection, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence not having been submitted to reopen 
claims for entitlement to service connection for a 
psychiatric disorder and a back disorder, those benefits 
remain denied.

Service connection for a left hip disorder is denied.



____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


